        Case 4:19-cv-04814 Document 1 Filed on 12/11/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT BLACKBURN AND                          §
ROBERT D. BURNS,                              §
    Plaintiffs,                               §
                                              §       CIVIL ACTION NO. 4:19-CV-04814
V.                                            §       JURY
                                              §
AMERICAN ZURICH INSURANCE                     §
COMPANY,                                      §
    Defendant.                                §


        AMERICAN ZURICH INSURANCE COMPANY’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant AMERICAN ZURICH INSURANCE

COMPANY (hereinafter “Zurich” or “Defendant”) files this its Notice of Removal to the United

States District Court for the Southern District of Texas, Houston Division, on the basis of diversity

of citizenship, and amount in controversy, and respectfully shows the following:

                               I.     PROCEDURAL BACKGROUND

        1.     On November 8, 2019, Plaintiffs Robert Blackburn and Robert D. Burns

(“Plaintiffs”) filed their Original Petition in a case styled Robert Blackburn and Robert D. Burns

v. American Zurich Insurance Company; Cause No. 2019-81456, pending in the 270th Judicial

District Court of Harris County, Texas.

        2.     Defendant received a copy of the Plaintiffs’ Original Petition on November 13,

2019.

        3.     Defendant files this notice of removal within 30 days of receiving Plaintiff’s

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one year

of the commencement of this action. See id.




                                                  1
      Case 4:19-cv-04814 Document 1 Filed on 12/11/19 in TXSD Page 2 of 5



       4.        All pleadings, process, orders, and other filings in the state court action are attached

to this Notice as required by 28 U.S.C. § 1446(a).

       5.        Attached hereto are copies of the following documents:

                Exhibit 1:     The state court’s Docket Sheet;

                Exhibit 2:     Plaintiffs’ Original Petition;

                Exhibit 3:     Citation upon American Zurich Insurance Company;

                Exhibit 4:     Defendant American Zurich Insurance Company’s Original
                                Answer; and

                Exhibit 5:     List of Parties and Counsel.

                                    II.     BASES FOR REMOVAL

       6.        Removal is proper based on diversity of citizenship under 28 U.S.C. §§ 1332(a)(1),

1441(a), and 1446.

A.     Plaintiffs and Zurich are diverse.

       7.        Plaintiff Robert Blackburn is a resident of the State of Texas.

       8.        Plaintiff Robert D. Burns is a resident of the State of Texas.

       9.        Defendant American Zurich Insurance Company is an Illinois corporation engaged

in the insurance business with a statutory home office and its principal place of business located

at 1299 Zurich Way, Schaumburg, Illinois 60196. Zurich is authorized to transact business and

has transacted business in Texas. Zurich is therefore not a citizen of the State of Texas for diversity

purposes.

       10.       This lawsuit is between citizens of different states, and there is complete diversity

of citizenship between the Plaintiffs and Zurich.




                                                    2
      Case 4:19-cv-04814 Document 1 Filed on 12/11/19 in TXSD Page 3 of 5



B.     The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
       Matter Jurisdiction.

       11.     In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-CV-1288-G,

1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy

in plaintiff’s case against their insurance company for breach of contract, fraud, negligence, gross

negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.

Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of

punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch.,

844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after

considering the nature of the claims, the types of damages sought and the presumed net worth of

the defendant in a claim brought by the insureds against their insurance company for actual and

punitive damages arising from a claim they made for roof damages).

       12.     This is a civil action in which the amount in controversy exceeds $75,000.

Paragraph 5 of Plaintiffs’ petition indicates “Plaintiffs seek monetary relief exceeding

$1,000,000.” Plaintiffs allege that Defendant is liable under an insurance policy because Plaintiffs

made a claim under that policy and allegedly Defendant wrongfully adjusted and underpaid

Plaintiffs’ claim. The allegations in Plaintiffs’ petition indicate Plaintiffs are seeking damages for

purported breach of contract, Texas Insurance Code violations, Texas Deceptive Trade Practices

Act violations, and statutory penalty interest, punitive damages, and attorney’s fees. Though

Defendant denies Plaintiffs are entitled to the damages sought in Plaintiffs’ petition, the petition




                                                  3
       Case 4:19-cv-04814 Document 1 Filed on 12/11/19 in TXSD Page 4 of 5



demonstrates that the amount in controversy in this case exceeds the jurisdictional requirements

for federal diversity jurisdiction.

                       III.    THIS REMOVAL IS PROCEDURALLY CORRECT

        13.     Zurich received service of this lawsuit on November 13, 2019. Thus, is filing this

Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

        14.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

i) this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiffs’ claims allegedly occurred in this District and

Division.

        15.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        16.     Promptly after Zurich files this Notice of Removal, written notice of the filing will

be given to Plaintiffs pursuant to 28 U.S.C. §1446(d).

        17.     Promptly after Zurich files this Notice of Removal, a true and correct copy of same

will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C. §1446(d).

                                        IV.     CONCLUSION

        18.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant AMERICAN

ZURICH INSURANCE COMPANY removes this case to this Court for trial and determination.




                                                   4
      Case 4:19-cv-04814 Document 1 Filed on 12/11/19 in TXSD Page 5 of 5



                                          Respectfully submitted,

                                          By:     /s/ George Arnold
                                                 George H. Arnold, Attorney-in-Charge
                                                 State Bar No. 00783559
                                                 garnold@thompsoncoe.com
                                                 Susan Sparks Usery
                                                 State Bar No. 18880100
                                                 susery@thompsoncoe.com
                                                 THOMPSON, COE, COUSINS & IRONS, LLP
                                                 One Riverway, Suite 1400
                                                 Houston, Texas 77056
                                                 Telephone: (713) 403-8210
                                                 Facsimile: (713) 403-8299

                                          ATTORNEYS FOR DEFENDANT
                                          AMERICAN ZURICH INS. CO.


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th day of December, 2019, a true and correct copy of
the foregoing instrument was delivered to all known counsel of record in accordance with the
Federal Rules of Civil Procedure, and any applicable Local Rules, as follows:

Hunter Klein
Robert Green
GREEN & KLEIN
440 Louisiana Street, Suite 1900
Houston, Texas 77002
klein@greentriallaw.com
green@greentriallaw.com
Attorneys for Plaintiffs


                                                  /s/ George Arnold
                                                  George Arnold




                                             5
